Citation Nr: 1141884	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an upper extremity neurological disorder manifested by a pinched nerve with numbness and tingling fingers. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Appellant had honorable service in the Army National Guard from January 1979 to May 1979 and from November 1999 to November 2004, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for an upper extremity neurological disorder (claimed as a pinched nerve with numbness and tingling fingers).  

The Appellant testified at a hearing before a Decision Review Officer sitting at the RO in October 2008.  A transcript of the hearing is associated with the claims file. 

The Board acknowledges that, in addition to denying the above claim, the September 2006 decision declined to grant service connection for a shoulder condition and chronic obstructive pulmonary disease (COPD).  Although the Appellant filed a timely notice of disagreement with respect to all three issues, he subsequently submitted a VA Form 9 perfecting an appeal only of his neurological disorder and COPD claims.  Thereafter, at the October 2008 DRO hearing, the Appellant requested that the appeal of his COPD claim be withdrawn.  The Appellant's request has been documented in the transcript of the DRO hearing and, thus, is considered an effective withdrawal of his COPD claim.  38 C.F.R. 
§ 20.204(b) (2011).  Moreover, that withdrawal occurred prior to the certification of the Appellant's appeal to the Board.  As such, the Board does not have jurisdiction over the COPD issue and, thus, it is not for appellate consideration in this decision.  


FINDING OF FACT

The preponderance of the evidence is at least in equipoise as to whether an upper extremity neurological disorder, manifested by a pinched nerve with numbness and tingling fingers, is etiologically related to a head injury incurred in the line of duty during a period of ACDUTRA.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Appellant's favor, the criteria for service connection for an upper extremity neurological disorder, manifested by a pinched nerve with numbness and tingling fingers, have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 & 2011); 38 C.F.R. §§ 3.6(a), 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision to grant service connection for an upper extremity neurological disorder, manifested by a pinched nerve with numbness and tingling fingers, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations.  

Service Connection

In this case, the Appellant contends that he developed an upper extremity neurological disorder, manifested by a pinched nerve with numbness and tingling fingers, as a result of June 2003 injury incurred during a period of INACDUTRA.  

To achieve "Veteran" status for the purposes of obtaining VA compensation benefits, an Appellant must show that he or she is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991) (noting that the term "Veteran" requires either active duty service or ACDUTRA or INACDUTRA service in which the service member was disabled).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where an Appellant served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as other organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, that presumption is not available in the instant case as the Appellant did not have the requisite 90 or more days of active service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board now turns to the pertinent evidence of record.  In written statements and testimony before a DRO, the Appellant asserts that his current upper extremity neurological disorder arose in June 2003, after he struck his head on the top of an armored vehicle while participating in a convoy exercise with his National Guard platoon.  The Appellant admits he did not seek immediate medical treatment after the incident.  Nevertheless, he maintains that, one day later, he reported to sick call with complaints of numbness and tingling in his upper extremities.   

In support of his claim, the Appellant has directed VA's attention to a National Guard Individual Sick Slip and a Statement of Medical Examination and Duty Status, which is signed by a field examiner.  Those records jointly confirm that the Appellant was treated on June 22, 2003, for tingling fingers and chest pains.  Significantly, both records show that his complaints were incurred in the line of duty.  However, while the Sick Slip attributes those complaints to a line-of-duty illness, the Medical Examination and Duty Status statement expressly notes that the Appellant's reported symptoms were the result of an injury incurred on ACDUTRA.

National Guard service treatment records dated later in June 2003 reveal that the Appellant sought additional medical care for numbness and tingling in his left fingers and shoulder.  Significantly, the Appellant told his treating providers that his neurological symptoms had arisen "sometime after struggling with [the] power steering" of the truck he was driving in his platoon convoy.  However, he does not appear to have mentioned hitting his head on the truck, which he now claims was the true cause of his symptoms.  Based on the Appellant's subjective complaints, he was assessed with left upper extremity pain and referred for electrocardiographic testing, which did not result in any definitive diagnosis.

The record thereafter shows that in May 2004 and June 2004, the Appellant sought private medical treatment for numbness in his left thumb and index finger.  A computed tomography (CT) scan performed in June 2004 revealed chronic degenerative changes in the C3-4 and C6-7 segments of the cervical spine.  Subsequent private medical records, dated from February 2005 to June 2005, show that the Appellant sought additional treatment for left hand numbness.  During this period, he indicated that he had previously undergone a Magnetic Resonance Imaging (MRI) examination, which had been negative for any cervical spine abnormalities.  Nevertheless, contemporaneous neurological testing revealed sensory inconsistencies, which were found to warrant an impression of possible cervical radiculopathy or carpal tunnel syndrome.  Follow-up neurological tests, consisting of electromyography and nerve conduction studies, yielded evidence of left-sided C5-6 radiculopathy.  Similar clinical findings were made during an ensuing March 2005 MRI examination.  Based on those clinical results, a private treating physician recommended that the Appellant undergo neurosurgery.  However, as noted in his October 2008 DRO hearing testimony, he ultimately declined that procedure because the cost was prohibitive.  

At the time of his DRO hearing, the Appellant testified that he continued to experience shooting pain, numbness, and related symptoms in his left upper extremity.  He added that those radicular symptoms had recently spread into his right upper extremity as well.  The Appellant further testified that his upper extremity neurological problems had been attributed to his line-of-duty head injury by his private physician.  In this regard, the Appellant acknowledged that he had not immediately reported the head injury to his private physician, but had done so after that practitioner observed that the Appellant's current symptoms were consistent with such an injury.  

The Appellant's testimony, in tandem with the other evidence of record, was deemed sufficient to trigger the need for a VA neurological examination.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required in support of a claim for service connection).  Such an examination was conducted in March 2010 and included a review of the Appellant's entire claims file.  Based on that examination and claims file review, the VA examiner determined that the Appellant's subjective complaints, and the clinical evidence derived from his CT, MRI, EMG, and nerve conduction studies, were indicative of upper extremity nerve dysfunction.  The examiner further determined that the Appellant's current complaints of shoulder strain and numbness and tingling in the fingers were a direct result of his reported June 2003 line-of-duty head injury.  In support of his findings, the examiner provided the following discussion:

It is certainly feasible that [the Appellant] sustained a neck injury while striking his head on the top of the cab in the [June 2003] convoy accident.  A severe motor vehicle accident could have caused significant disc herniation at a single level or even multilevel disc herniation, which could [have] cause[d] nerve root compression and [led] to both shoulder pain if a higher cervical nerve root were involved as well as hand numbness and tingling if the lower cervical root were involved.  It seems like there is objective evidence that there could be multilevel nerve root compression from CT findings of multilevel disk bulges.  Given these findings it is conceivable that [the Appellant] did develop neck pain from his accident which caused disk disruption leading to radiculopathy and therefore accounting for his shoulder and hand symptoms.

The RO, finding the March 2010 report to be speculative, thereafter returned the claims file to the VA examiner for an addendum opinion.  In April 2010, the VA examiner noted that, while a head injury was not expressly documented in the claims file, it was nevertheless "possible that [the Appellant] did not become symptomatic from the neck injury until later and finally got MRI and EMG studies in 2005, which confirmed the cervical pathology, which could have resulted from the injury to the top of his head [two] years prior."  The VA examiner then reiterated his view that the Appellant's current complaints of numbness and tingling, in tandem with the objective evidence of cervical disc bulges, were at least as likely as not related to his reported line-of-duty head injury.  As he had in his March 2010 report, the examiner admitted that he "c[ould not] say this with certainty," but nevertheless emphasized that he considered it "at least as likely as not that [the Appellant] did injure his neck [in June 2005] and only later became symptomatic."  Conversely, the examiner concluded that it was less likely than not that the Appellant's attempt to steer his armored vehicle could have resulted in his current cervical pathology.

The Board recognizes that, under VA's governing laws and regulations, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as 'could have been' is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was 'possibly' suffering from schizophrenia was deemed speculative).  However, while mindful of the speculative language contained in the VA examiner's initial March 2010 report and April 2010 addendum opinion, the Board finds the overall nature of that opinion evidence denotes a positive nexus between the Appellant's current upper extremity problems and his line-of-duty head injury.  Indeed, the VA examiner expressly indicated - not once, but twice - that the Appellant's subjective and objective neurological manifestations were at least as likely as not the result of his June 2003 head injury.  Admittedly, that examiner also indicated that those neurological manifestations were less likely than not related to the Appellant's steering of the armored vehicle.  However, the Board notes that this particular determination, in and of itself, is not inconsistent with the examiner's positive nexus findings.  Moreover, the Board considers it significant that the VA examiner was a licensed physician, who supported his findings with a review of the entire claims file and a detailed rationale, which reflected an understanding of the Appellant's pertinent clinical history.  These factors all add to the evidentiary weight of that VA examiner's findings.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Further, there are no contrary medical opinions of record.  

In light of the foregoing, the Board considers the VA examiner's positive nexus findings to be both probative and persuasive evidence in support of the Appellant's claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that, with regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact).  As such, the Board finds that remand for an additional VA examination and opinion would resemble a fishing expedition for negative evidence, which, in view of the available medical evidence, is not warranted.  Indeed, obtaining such additional evidentiary development this instance would only result only in additional delay with no benefit to the Appellant.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).

The Board finds the above VA examiner's findings, which, for the foregoing reasons, it deems probative, are sufficient, in tandem with the other evidence of record, to establish that the Appellant's upper extremity neurological disorder was caused or aggravated by a line-of-duty head injury.  That VA examiner's positive nexus findings have not been contradicted by any other medical evidence of record.  Moreover, those findings are consistent with the Appellant's aforementioned testimony, which constitutes additional probative evidence in support of his claim.  In this regard, the Board observes that the Appellant is competent to report experiencing ongoing radicular symptoms in his upper extremities, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Similarly, he is competent to report what his treating provider told him regarding a relationship between those symptoms and the June 2003 head injury.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Board considers the Appellant's testimony in this regard to be credible as it is consistent with the findings of the VA examiner and uncontroverted by the other evidence of record.  See Caluza, supra.  

The Board recognizes that the Appellant's account of a June 2003 line-of-duty head injury is not expressly documented in his National Guard service treatment records.  Nevertheless, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against an Appellant's lay evidence, the lack of such records does not, in and of itself, render such lay evidence incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Board finds that the Appellant has provided a facially plausible explanation for his failure to seek treatment for his line-of duty head injury at the time of its incurrence.  Specifically, he has indicated that his symptoms did not become fully manifest until some time after the injury.  The Board considers this account from the Appellant to be credible as it is consistent with the other probative evidence of record, in particular the findings of the VA examiner.  Id.  

Moreover, Board observes that the Appellant's account is corroborated, at least in part, by his June 22, 2003 sick slip, which shows that he incurred numbness in his left fingers while in the line of duty.  In this regard, the Board is cognizant that the June 22, 2003, sick slip attributed the Appellant's finger numbness to a line-of-duty illness, rather than an injury, which is the required showing for a claim for service connection based on a period of INACDUTRA.  See 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a) (noting that service connection is limited to an injury incurred or aggravated in the line of duty during INACDUTRA).  Nevertheless, the Board considers it significant that the signed Medical Examination and Duty Status statement, also dated on June 22, 2003, reflects that the Appellant's upper extremity symptoms were the result of a line-of-duty injury.  Significantly, that statement also specifies that the Appellant's symptoms developed while on ACDUTRA.  As such, it becomes less critical whether his symptoms are attributable to a line-of-duty illness or injury since both are encompassed within the VA regulations governing periods of ACDUTRA.   

Additionally, the Board acknowledges that both the Sick Slip and Medical Examination and Duty Status statement describe the particular line-of-duty event resulting in the Appellant's left hand symptoms as a struggle with power steering, rather than a head injury.  Nevertheless, the Board finds the overall weight of the evidence - in particular, the Appellant's subsequent statements and the VA examiner's report and addendum opinion - are sufficient to establish that a line-of-duty head injury did, in fact, occur.  See Washington v. Nicholson, 19 Vet. App. 362, 369 (2005), citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000)) (the Board, as fact finder, must determine the probative value or weight of the admissible evidence).  

At the very least, the above evidence is in relative equipoise with respect to whether the Appellant incurred a head injury while in the line of duty, which caused or contributed to his current upper extremity neurological problems.  When an Appellant seeks benefits and the factual evidence is in relative equipoise, the Appellant prevails. See Gilbert, supra.  Accordingly, the Board finds that the Appellant in this instance should prevail and that service connection is therefore warranted.  All reasonable doubt has been resolved in his favor in making this determination.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for an upper extremity neurological disorder, manifested by a pinched nerve with numbness and tingling fingers, is granted.  



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Appellants Affairs


